DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the entire inner surface has a radius of curvature that is substantially the same as a radius of curvature of the outer surface of the first hub”; however, the original disclosure fails to support the new claim language. The original disclosure recites:

As used in this description and in the appended claims, the terms "substantial" or "substantially" are intended to conform to the ordinary dictionary definition of that term, meaning "largely but not wholly that which is specified." As such, no geometrical or mathematical precision is intended by the use of terms such as "substantially flat," "substantially perpendicular," "substantially parallel," "substantially circular," "substantially elliptical," "substantially rectangular," "substantially square," "substantially aligned," and/or "substantially flush," and the like. Instead, the terms "substantial" or "substantially" are used in the sense that the described or claimed component or surface configuration, position, or orientation is intended to be manufactured, positioned, or oriented in such a configuration as a target. For example, the terms "substantial" or "substantially" should be interpreted to include components and surfaces that are manufactured, positioned, or oriented as close as is reasonably and customarily practicable within normally accepted tolerances for components of the type that are described and/or claimed.   


In the embodiments shown in Figs. 2E and 2F, the connector 116 employs a plurality of partial-ring structures. In some embodiments, the actuatable reaction member(s) 130 have an inner surface 130S that has a radius of curvature 130R that is substantially the same as a radius of curvature 112R (see, Fig. 2C) of the outer surface 112S of 
the lower hub 112A.


The wedged shaped member 130 may also take the form of any of the partial rings structures depicted in Figs. 2D-2F, and it may also have an inner surface 130S that has a radius of curvature 130R that is substantially the same as a radius of curvature 112R (see, Fig. 2C) of the outer surface 112S of the lower hub 112A.


The original disclosure does not support the entire inner surface having a radius of curvature being substantially the same as a radius of curvature of the outer surface of the first hub, since the terms "substantial" or "substantially" are used in the sense that 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5441310, Barret et al.
	In regards to claim 1, in Figures 3-5, Barret et al disclose a connector that is adapted to establish a sealed connection between first and second hubs (only one hub shown, but the other is impled), the connector comprising: a body that is adapted to be positioned adjacent to the first and second hubs; primary locking means (see Figure 3 below) for connecting the first hub to the second hub; and at least one actuatable reaction member comprising a threaded rod (see Figure 3 below) that is threadingly coupled to the body, wherein, when actuated, an inner surface of the at least one actuatable reaction member is adapted to be urged, by a radial actuation force, radially 

[AltContent: arrow][AltContent: textbox (1st Hub)][AltContent: arrow][AltContent: textbox (Rod)][AltContent: connector][AltContent: textbox (Primary locking means)][AltContent: rect]
    PNG
    media_image1.png
    930
    867
    media_image1.png
    Greyscale



In regards to claim 3, in Figures 3-5, Barret et al disclose the at least one actuatable reaction member comprises a plurality of actuatable reaction members .

	In regards to claim 8, in Figures 3-5, Barret et al disclose at least a portion of the at least one actuatable reaction member is positioned in a recess formed in the body.
Response to Arguments
Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive.
Applicant’s claim language fails to exclude In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Barret’s entire inner surface of the ring segments 64 not being consistent) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679